             Case 1:17-cv-01940-RC Document 35 Filed 11/08/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


PLYMOUTH COUNTY RETIREMENT                      )   Civil No. 1:17-CV-01940-RC
ASSOCIATION, Individually and on Behalf         )
of All Others Similarly Situated,               )   CLASS ACTION
                                                )
                              Plaintiff,        )   JOINT STATUS REPORT
                                                )
       vs.                                      )

ADVISORY BOARD COMPANY, ROBERT~
W. MUSSLEWHITE, and MICHAEL T. )
KIRSHBAUM,                     )
                                                )
                              Defendants.
                                                )
_ ______________                                )

       Lead Plaintiffs and Defendants (collectively, the "Parties") 1 respectfully submit this Joint

Status Report pursuant to the Court's Order dated May 17, 2019. See ECF No. 29.

I.     Procedural History

       On January 9, 2018, Lead Plaintiffs filed the Amended Class Action Complaint for

Violations of the Federal Securities Laws (the "Complaint") alleging violations of Sections 1O(b)

and 20(a) of the Securities Exchange Act of 1934 (15 U.S.C. §§78j(b) and 78t(a)), and Rule lOb-5

promulgated thereunder (17 C.F .R. §240.1 Ob-5) against Defendants. See ECF No. 16. Defendants

moved to dismiss the Complaint on March 9, 2018. See ECF No. 18. On May 23, 2018, Lead

Plaintiffs opposed Defendants' motion, and the motion was fully briefed by June 29, 2018. See



       "Lead Plaintiffs" refers to City of Atlanta Firefighters' Pension Fund and City of Atlanta
Police Officers' Pension Fund. "Defendants" refers to The Advisory Board Company ("Advisory
Board"), Robert W. Musslewhite, and Michael T. Kirshbaum.
           Case 1:17-cv-01940-RC Document 35 Filed 11/08/19 Page 2 of 3



ECF Nos. 21-22. On March 29, 2019, the Court issued its Memorandum Opinion Granting in Part

and Denying in Part Defendants' Motion to Dismiss. See ECF No. 24. On April 26, 2019,

Defendants answered the Complaint. See ECF No. 27. On May 17, 2019, the Court entered a

Scheduling Order pursuant to Rule 26(f) setting forth deadlines for discovery in this action. See

ECF No. 29.

II.    Settlement of the Action

       On September 27, 2019, the Parties reached an agreement in principle to settle this action,

and on October 18, 2019, the Parties signed a Term Sheet related to the settlement. On October

23, 2019, the Parties notified the Court of the settlement. The Parties are diligently preparing the

settlement documentation, and Lead Plaintiffs will use their best efforts to file a Motion for

Preliminary Approval attaching a Stipulation of Settlement that reflects the terms of the settlement

agreement by November 30, 2019. The Motion for Preliminary Approval will include a proposed

Preliminary Approval Order and form of notice to the Class.

       If approved, the Preliminary Approval Order will authorize notice to be sent to the

Settlement Class describing the settlement and its terms. The proposed Preliminary Approval

Order will also include a proposed schedule for notice to the Settlement Class. Notice will be

given to members of the Settlement Class informing them of their right to object or opt out of the

Settlement Class and the date for the final approval hearing (the "Settlement Hearing"). The

Settlement Hearing may then be conducted to enable the Court to make a final determination as to

whether the settlement is fair, reasonable, and adequate.

       In advance of the final Settlement Hearing, Lead Plaintiffs will submit detailed final

approval papers that describe Lead Plaintiffs' and Lead Counsel's basis for approving the

settlement. These papers will include Lead Plaintiffs' Motion for Final Approval of the proposed




                                                -2-
          Case 1:17-cv-01940-RC Document 35 Filed 11/08/19 Page 3 of 3



settlement and Lead Counsel's Motion for Attorney's Fees and Reimbursement of Litigation

Expenses, along with detailed supporting declarations.

DATED: November 8, 2019                             Respectfully submitted,

                                                    ROBBINS GELLER RUDMAN
                                                     &DOWDLLP
                                                    SAMUEL H. RUDMAN (Admitted
                                                    Pro Hae Vice)
                                                    DAVID A. ROSENFELD (Admitted
                                                    Pro Hae Vice)
SKADDEN, ARPS, SLATE,                               MARIO ALBA JR.
  MEAGHER & FLOM LLP                                ALAN I. ELLMAN (Admitted
JENNIFER L. SPAZIANO                                Pro Hae Vice)
(D.C. BAR# 462787)                                  AVITAL 0. MALINA (Admitted
ANDREW C. HANSON                                    Pro Hae Vice)
(D.C. BAR# 888273742)

~ fJ..J.nanAM\C"' ( vn Th                           ~_,0__.
                                          Pt(C""\' s_   ") ~_l._
                                                               s!_D_a_vz_
                                                                        'd_A_. R_o_se__.f?'-
                                                                                          fe_ld_ _ __
~         NNIFERL8PAZIANO           (.A1/1)                  DAVID A. ROSENFELD

1440 New York Avenue NW                             58 S. Service Road, Suite 200
Washington, DC 20005                                Melville, NY 11747
Telephone: 202/371-7000                             Telephone: 631/367-7100
202/661-8327 (fax)                                  631/367-1173 (fax)
jen.spaziano@skadden.com                            srudman@rgrdlaw.com
andrew.hanson@skadden.com                           drosenfeld@rgrdlaw.com
                                                    malba@rgrdlaw.com
SKADDEN, ARPS, SLATE,                               aellman@rgrdlaw.com
 MEAGHER & FLOM LLP                                 amalina@rgrdlaw.com
SCOTT D. MUSOFF (Admitted
Pro Hae Vice)                                       ROBBINS GELLER RUDMAN
Mollie M. Kornreich (Admitted Pro Hae                 &DOWDLLP
Vice)                                               NANCY M. JUDA (DC BAR# 445487)
Four Times Square                                   1701 K Street NW, Suite 350
New York, NY 10036                                  Washington DC 20036
Telephone: 212/735-3000                             Telephone: 202/822-6762
212/735-2000 (fax)                                  202/828-8528 (fax)
scott.musoff@skadden.com                            njuda@rgrdlaw.com
mollie.kornreich@skadden.com
                                                    Counsel for Lead Plaintiffs and the
Counsel for Defendants                              Proposed Class




                                              -3-
